     Case 3:18-cv-01700-JLS-AGS Document 47 Filed 01/28/21 PageID.1107 Page 1 of 2



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    Abucar Nunow ABIKAR, Barkadle                       Case No.: 18-cv-1700-JLS-AGS
      Sheikh Muhamed AWMAGAN, Arab
12
      Mursal DEH, Majuma MADENDE,                         SCHEDULING ORDER
13    Osman Musa MOHAMED, Osman Musa                      REGULATING DISCOVERY
      MUGANGA, Rukia MUSA, and Fatuma                     AND OTHER PRETRIAL
14
      SOMOW, on behalf of themselves and all              PROCEEDINGS
15    others similarly situated,
16                                      Plaintiffs,
17    v.
18    BRISTOL BAY NATIVE
      CORPORATION, et al.,
19
                                      Defendants.
20
21          Under Civil Local Rule 16.1(d), a Case Management Conference was held on
22    January 28, 2021. After consulting with the attorneys of record for the parties and being
23    advised of the status of the case, and good cause appearing, IT IS HEREBY ORDERED:
24          1.     The Court defers setting a deadline for any motion to join other parties, to
25    amend the pleadings, or to file additional pleadings, until parties have briefed the issue.
26          2.     Any motion for class certification must be filed by September 20, 2021.
27          3.     Discovery will be in phases. Phase one includes fact and expert discovery
28    necessary to support or oppose class certification. Phase one discovery must be completed

                                                      1
                                                                                   18-cv-1700-JLS-AGS
     Case 3:18-cv-01700-JLS-AGS Document 47 Filed 01/28/21 PageID.1108 Page 2 of 2



1     by August 20, 2021. “Completed” means that all discovery under Rules 30-36 of the
2     Federal Rules of Civil Procedure, and discovery subpoenas under Rule 45, must be initiated
3     a sufficient period of time in advance of the cut-off date, so that it may be completed by
4     the cut-off date, taking into account the times for service, notice and response as set forth
5     in the Federal Rules of Civil Procedure. Counsel shall promptly and in good faith meet
6     and confer with regard to all discovery disputes in compliance with Local Rule
7     26.1(a). The Court expects counsel to make every effort to resolve all disputes without
8     court intervention through the meet and confer process. If the parties reach an impasse on
9     any discovery issue, counsel shall file an appropriate motion within the time limit and
10    procedures outlined in the undersigned magistrate judge’s chambers rules. A failure to
11    comply in this regard will result in a waiver of a party’s discovery issue. Absent an
12    order of the court, no stipulation continuing or altering this requirement will be
13    recognized by the court.
14          4.     During discovery, the following per-side limitations will apply:
15                                 DISCOVERY LIMITATIONS
16                       Discovery Type                   Restriction (Per Side)
17               Depositions                                 No more than 20
18               Requests for Admission                      No more than 25
19               Interrogatories                             No more than 35

20               Requests to Produce Documents               No more than 25

21          5.     The Court defers issuing the remainder of the pretrial schedule until the Court
22    has ruled on the motion for class certification. Within three days of a ruling on the class
23    certification motion, the parties shall contact Judge Schopler’s chambers to set all
24    remaining deadlines.
25    Dated: January 28, 2021
26
27
28

                                                   2
                                                                                   18-cv-1700-JLS-AGS
